February 4, 1925. The opinion of the Court was delivered by
His Honor, Judge J. Henry Johnson, refused to vacate an attachment in this case by signing a formal order to that effect. No reasons for his refusal were given in his order. The record of the case before him consisted of the petition and order appointing a guardian ad litem, the summons for relief, the affidavit upon which the warrant of attachment was issued, and the notice of motion to vacate the attachment. Let all of these papers be reported.
Under the cases of Hall v. Locke, 118 S.C. 267;110 S.E., 385. Bank v. Brigham, 106 S.C. 367;91 S.E., 332; L.R.A., 1917E.925. Ex parte Maryland Ins., Co.,117 S.C. 106; 108 S.E., 260, taken in connection with section 5706 of the Code of 1922, it appears that the Circuit Judge was clearly correct in refusing to dissolve the attachment.
In the Maryland Ins. Co. Case, supra, the Court says:
"It is the negligent operation of the motor vehicle, whereby any person receives injury to his person or property, that is the material consideration. It is that which gives rise to the lien on the offending automobile; the guilt or innocence of its owner being incidental."
No question of the personal liability of the defendant is before us and no opinion is expressed as to that. The papers before the clerk were ample to justify him in issuing a warrant of attachment against the car.
MESSRS. JUSTICES WATTS, FRASER and MARION concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE COTHRAN did not participate. *Page 117